DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 5, 15 and 16 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 05, 2022.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6005050 (Okada).
Okada discloses resin compositions comprising:
(a) 15 to 98 wt.% styrenic polymer having syndiotactic configuration inclusive of polymers having vinyl groups such as poly(vinylbenzoate), poly(vinylnaphthalene), poly(vinylstyrene) (meets Applicants’ vinyl-group containing polyolefin);
(b) 2 to 95 wt.% styrene/diolefin diblock copolymer, styrene/diolefin/styrene triblock copolymer or styrene/diolefin random copolymer each having a hydrogenation rate of 70 to 98 mol% (meets Applicants’ vinyl-group containing polyolefin); and
(c) optionally a rubber elastomer having an olefinic component or a polyolefin such as polybutadiene, EPDM (meets Applicants’ vinyl-group containing polyolefin)
(e.g., abstract, C2:52-62, C4:25-45, examples, claims).  
	Okada sets forth compositions (Tables 1 and 2) comprising 100 pbw of (a) SPS and (b) styrene/diolefin copolymer (meets Applicants’ vinyl-group containing polyolefin), 0.1 pbw of (2,6-tert-butyl-4-methylphenyl)pentaerythritol diphosphite (PEP-36) (meets Applicants’ diphosphite compound of Formula (5)) and 0.1 pbw tetrakis[methylene-3(3’,5’-di-tert-butyl-4’-hydroxyphenyl)]propionate (meets Applicants’ phenolic compound of Formula (3)).  It would have been obvious to one having ordinary skill in the art to use 100 pbw of (a) SPS and (b) styrene/diolefin copolymer wherein each component falls within the scope of Applicants’ vinyl-group containing polyolefin with the reasonable expectation of success. 
As to claim 2, the vinyl-containing polyphenylene ether is not required.
As to claim 3, Okada does not disclose a cycloolefin copolymer.
As to claims 6, Okada discloses the production of various articles inclusive of films, etc. 
As to claims 7-12, it would be expected that Okada’s above-described articles, being similarly-constituted, would necessarily  possess the same properties.
Response to Arguments
Applicant’s arguments and amendments filed August 05, 2022 have been fully considered and are persuasive in overcoming the 35 USC 112, 102 and 103 rejections.  
The term “vinyl-containing” has been amended to “vinyl group-containing” so as to more clearly define the presence of a reactive unsaturated bond in the claimed resins.  Thus, the presently claimed vinyl-group containing polyphenylene ether does not embrace the polyphenylene ether components disclosed by US. 2008/0251271 (Jeyakumar) or US 2018/0258282 (Wang).
Allowable Subject Matter
Claims 13, 14 and 17-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765